Citation Nr: 1825549	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected thoracic strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right leg condition, to include as secondary to service-connected thoracic strain.

4.  Entitlement to service connection for a left leg condition, to include as secondary to service-connected thoracic strain.


REMAND

The Veteran had active duty service from January 2000 to January 2003 and from December 2003 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing before the undersigned in November 2016.

Thoracic Strain

The Veteran has contended that his service-connected thoracic strain has worsened since his last VA examination was provided in May 2013.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Board finds that remand is necessary for a VA examination to determine the current nature and severity of his service-connected back disability.

Manlincon Issues

A March 2016 rating decision denied reopening a claim of entitlement to service connection for obstructive sleep apnea.  The Veteran filed a March 2017 notice of disagreement (NOD).  In addition, a July 2017 rating decision denied service connection for a left leg and right leg condition.  The Veteran filed an August 2017 NOD.  However, the requisite statement of the case (SOC) has not been issued in response to either the March 2017 NOD or the August 2017 NOD.  Under these circumstances, an SOC should be issued and the Board is required to remand these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Issue a Statement of the Case for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea; entitlement to service connection for a left leg condition, to include as secondary to service-connected thoracic strain; and entitlement to service connection for a right leg condition, to include as secondary to service-connected thoracic strain.

3. Schedule the Veteran for a VA examination to determine the current severity of his thoracic strain disability.  The examiner must test range of motion for pain in BOTH active motion and passive motion, as well as BOTH weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner shall also inquire as to any periods of flare-up and additional functional loss due to repetitive use over time, and note the frequency and duration of any such incidents.  Then, the examiner must estimate the effect of any functional losses during flare-ups or repetitive use over time, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups or due to repetitive use over time and identify the level of limited motion that would equate to such a level of disability).  The inability to observe the Veteran during a flare-up is not, standing alone, a sufficient reason to decline to provide this estimation.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4. Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Texas Veterans Commission

